Citation Nr: 1219062	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972, including service in the Republic of Vietnam from April 1970 to March 1971.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and bilateral hearing loss, and an April 2009 rating decision of the Newark, New Jersey, RO, which denied service connection for hypertension.

In March 2011, the Board remanded this case for a Travel Board hearing.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A transcript of the hearing is associated with the claims file.

In January 2012, the Board remanded this case for further development.

The Veteran subsequently submitted additional evidence with a waiver of initial RO consideration dated March 2012.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's PTSD is related to his military service or to his service-connected diabetes mellitus type II.

2.  The competent and credible evidence does not show that the Veteran's bilateral hearing loss is related to his military service.

3.  The competent and credible evidence does not show that the Veteran's hypertension is related to his military service or to his service connected diabetes mellitus type II.


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2011).

3.  Hypertension was not incurred in or aggravated by service, is not due to a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the claims for bilateral hearing loss and hypertension, the Veteran was sent letters in September 2007 and March 2009 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice with regard to the acquired psychiatric disability claim was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a January 2011 communication, and the claim was thereafter readjudicated in a March 2012 Supplemental Statement of the Case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a September 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Additional electronic records (Virtual VA) were reviewed and considered in evaluating the claims on appeal.

In compliance with the Board's January 2012 remand, VA sent the Veteran corrective VCAA notice in a January 2011 letter; obtained the Veteran's service personnel records, VA outpatient treatment records through March 2012, and Social Security Administration (SSA) records; and provided the Veteran with VA psychiatric and cardiovascular examinations in February 2012.  These examiners reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiners performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disabilities, accompanied by a rationale.  Therefore, these examination are adequate for VA purposes.  Thus VA has complied with the January 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At his hearing the undersigned identified the issue, sought information as to treatment to determine the onset of the Veteran's disabilities and whether all relevant records had been obtained.  Ultimately the case was remanded for new examinations and to obtain SSA records.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

PTSD

In August 2007, the Veteran filed a claim of service connection for posttraumatic stress disorder (PTSD).  Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.  In this case, the Veteran was diagnosed with PTSD by a licensed clinical social worker in an October 2007 mental health evaluation.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran was diagnosed with PTSD by a private licensed clinical social worker in October 2007.  While the majority of the medical evidence shows a diagnosis of and treatment for bipolar disorder instead, this diagnosis is sufficient to meet the current disability requirement. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.   Davidson, 581 F.3d 1313.  In this case, the Veteran's service treatment records do not show complaints of, a diagnosis of, or treatment for a psychiatric disability.  His January 1972 separation examination specifically found no psychiatric abnormality. Moreover, he denied depression, excessive worry, sleeping difficulty, nightmares, memory loss, and nervous trouble of any sort in an accompanying report of medical history.

Alternately, the Veteran has argued that his PTSD was caused by an in-service stressor.  Under 38 C.F.R. § 3.304(f)(3), if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The Veteran has claimed multiple stressors related to his service in Vietnam and testified at his September 2011 hearing that he feared for his life while serving in the Republic of Vietnam.  See October 2007 Mental Health Evaluation; February 2009 Statement; March 2009 Statement; September 2001 Hearing Transcript.  The Veteran's service record confirms that he served in the Republic of Vietnam during the war.  Therefore, the Veteran's testimony regarding these experiences is sufficient to establish their occurrence and the in-service injury requirement has been met. 

The third and final requirement for direct service connection is a nexus between the in-service stressor and the Veteran's PTSD.  To that end, VA sought medical nexus opinions.  The February 2012 examiner found that the Veteran's intervening substance abuse prevented her from establishing a firm nexus between the two.  However, both the private social worker and the VA clinical psychologist, in his May 2011 addendum, agree that the Veteran's wartime experiences are sufficient to support a diagnosis of PTSD.  The Board finds that the evidence is in equipoise with regard to a causal connection between the Veteran's PTSD and his military service, and therefore the benefit of the doubt doctrine applies.  See 38 U.S.C.A. § 5107(b).  The benefit sought on appeal is accordingly allowed.

Hearing Loss

Certain chronic disabilities, such as other organic disease of the nervous system, including hearing loss, are entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  The record does not contain any records from the relevant time period.  According to the record, the first diagnosis of hearing loss was in July 2007, 35 years after service.  The record does not contain any earlier records of treatment for hearing loss.  Therefore, there is no indication that the Veteran's hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3).

Even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, as here, the claims still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  The March 2008 VA audiology examination found pure tone threshold results for the right ear sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385, but not for the left ear.  The December 2008 private audiology report confirms these findings.  The March 2010 VA audiogram shows pure tone threshold results for both ears sufficient to qualify as an impaired hearing disability under 38 C.F.R. § 3.385.  Thus, the current disability requirement has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's service treatment records do not contain a diagnosis of, or treatment for, bilateral hearing loss, nor are manifestations of hearing loss otherwise shown in service.  His June 1969 separation examination reflects clinically normal audiometric results.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(noting that the threshold for normal hearing is from 0 to 20 decibels).  Moreover, on the accompanying report of medical history, the Veteran specifically denied hearing loss.  Thus, no in-service occurrence is shown.  

Turning to the question of in-service injury, the March 2008 examination notes the Veteran's report of military noise exposure due to combat noise, explosions, and weapons training.  His military occupational specialty (MOS) was sentry dog handler and his principle duty was security guard.  According to his September 2011 testimony, this position placed him in close proximity to artillery fire and exploding mortars as he patrolled the perimeter.  This description is consistent with the duties of a sentry dog handler.  Thus, the Board concedes in-service noise exposure as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

The sole question remaining for consideration, then, is whether the current hearing loss disability is causally due to such in-service noise exposure.  The evidence of record does not show such causal relationship.  Instead, the weight of the competent medical evidence is against a finding that the current hearing loss is related to active service.  The Veteran underwent a VA audiology examination in March 2008.  That examiner concluded that it was less likely than not that the current hearing loss was the result of military noise exposure.  In a May 2009 addendum opinion, this examiner explained his rationale for that opinion citing the Veteran's normal entrance and separation audiograms, the lengthy delay between the Veteran's separation and the onset of his hearing loss, and medical literature (Humes, Joellenbeck, & Durch, 2005), which asserts that hearing loss related to acoustic exposure or trauma occurs immediately at the time of insult and has not been found to present with a progressive onset.  As the examiner reviewed the Veteran's records and performed audiometric testing in connection with his opinion, it is found to be highly probative.  The record does not contain a positive medical nexus opinion to refute the VA examiner's opinion.  The Board acknowledges December 2008 private audiologist statement indicating the possibility of a link, saying, "It is more than likely that [the Veteran's] hearing loss and tinnitus could be attributable to his military service."  (emphasis added).  Given the speculative nature of this statement, it does not provide the required degree of medical certainty necessary to be of probative value.  Thus, the medical nexus requirement is not satisfied.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran has not alleged, nor does the evidence suggest that his hearing loss began during his military service.  See September 2011 Hearing Transcript.  Again, the first diagnosis of hearing loss came 35 years after service.  While not dispositive, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, continuity of symptomatology has not been established, either by the clinical record, or by the Veteran's own statements.

The Veteran himself believes that his hearing loss was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, given the passage of time, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed immediately above, the claim if service connection for hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Hypertension

Under Diagnostic Code 7101, note 1, the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.  The Board notes that this definition excludes lesser levels of high blood pressure and therefore the two terms are not synonymous.  Additionally, this note provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

As with hearing loss, cardiovascular-renal disease, including hypertension, is presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the Veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307.  Again, the record does not contain medical evidence from the relevant time period.  Moreover, in his September 2011 testimony, the Veteran stated that his hypertension began in the late 1990s.  Thus, the evidence does not show that the Veteran's hypertension manifested to a degree of 10 percent or more within one year of his separation from service.  Therefore presumptive service connection is not warranted.

Again, the question turns to whether direct service connection is warranted.  See Combee, 34 F.3d 1039.

Direct service connection requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this case, the record shows a diagnosis of hypertension, which is treated with medication.  Thus the current disability requirement is met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or reflect treatment or manifestations, which are referable to hypertension.  The Board acknowledges that the blood pressure reading taken at the time of his September 1972 separation examination was 130/90, which is the minimum diastolic pressure reading necessary for hypertension.  This is an isolated reading and, therefore, does not establish a diagnosis of hypertension at the time of the Veteran's separation.  See 38 C.F.R. § 4.104, Note 1.  However, it is sufficient to satisfy the second requirement of Davidson.  
  
As noted above,  the third and final requirement for direct service connection is a nexus between the in-service high blood pressure reading and the Veteran's current hypertension.  In this regard, the February 2012 VA examiner found that the Veteran's current hypertension was less likely than not incurred in or caused by the Veteran's military service.  In his rationale, this examiner noted that the Veteran did not satisfy the criteria for a diagnosis of hypertension under the VA regulations during service and the type of hypertension (essential hypertension) present was idiopathic, meaning without known cause.  The record does not contain a positive medical nexus opinion.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson, 2 Vet. App. at 19.  In this case, however, the Veteran does not allege nor does the record suggest continuity of hypertension symptoms following service.  The medical evidence of record notes an initial diagnosis in approximately 1997 based on the medical history provided by the Veteran, which is 25 years after service.  See March 2009 VA Examination.  The Veteran confirmed this onset date in his September 2011 hearing testimony.  Thus, there is no basis upon which to find continuous symptoms since active service.  Moreover, there is no competent medical opinion otherwise relating a current disability to active service.  Therefore, direct service connection is not warranted.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The Veteran has claimed service connection for his hypertension as secondary to diabetes mellitus.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As noted above, the Veteran has a current diagnosis of hypertension.  Additionally, he is currently service-connected for diabetes mellitus.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected diabetes mellitus and the current hypertension.  In this regard, the February 2012 VA examiner found that the Veteran's hypertension was not aggravated by his service connected diabetes mellitus type II as the Veteran's hypertension was controlled by medications with no evidence of progressive worsening and there was no evidence of renal insufficiency caused by his diabetes.  The record does not contain a positive medical nexus opinion.

The Veteran himself believes his hypertension was due to either his military service or his service-connected diabetes mellitus.  In this regard, the Board again acknowledges the holding in Jandreau, that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  492 F.3d 1372.  Here, however, the question of causation involves internal disease processes and thus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed immediately above, the claim if service connection for hypertension must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for posttraumatic stress disorder (PTSD) is granted.

Service connection for bilateral hearing loss is denied.

Service connection for hypertension, to include as secondary to diabetes mellitus type II, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


